                                       Case 3:14-cr-00175-WHA Document 1289 Filed 02/02/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                 Plaintiff,                     No. CR 14-00175 WHA

                                  12          v.
Northern District of California
 United States District Court




                                  13   PACIFIC GAS AND ELECTRIC                     ORDER RE CPUC MOTION FOR
                                       COMPANY,                                     LEAVE TO FILE AMICUS LETTER
                                  14
                                                     Defendant.
                                  15

                                  16

                                  17        The motion is GRANTED.

                                  18
                                  19        IT IS SO ORDERED.

                                  20

                                  21   Dated: February 2, 2021.

                                  22

                                  23
                                                                                      WILLIAM ALSUP
                                  24                                                  UNITED STATES DISTRICT JUDGE
                                  25

                                  26
                                  27

                                  28
